                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: ASBESTOS LITIGATION               )
                                         )
ELIZABETH ALICE DOVE, as Personal )
Representative of the Estate of GUS DOVE )
                                         )
              Plaintiff,                 )
                                         )             Civil Action No. 17-56-MN-SRF
       V.                                      )
                                               )
BOEING COMPANY, et al.,                        )
                                               )
               Defendants.                     )

                             REPORT AND RECOMMENDATION

       I.      INTRODUCTION

       Presently before the court in this asbestos-related wrongful death action is a motion for

summary judgment pursuant to Federal Rule of Civil Procedure 56 filed by Honeywell

International, Inc. 1 ("Honeywell"). (D.I. 151) For the following reasons, I recommend

GRANTING Honeywell's motion for summary judgment. 2

       II.     BACKGROUND

               A. Procedural History

       On December 10, 2016, plaintiff Gus Dove ("Mr. Dove"), originally filed this personal

injury action against multiple defendants in the Superior Court of Delaware, asserting claims

arising from Mr. Dove's alleged harmful exposure to asbestos. (D.I. 1, Ex. 1) On January 19,

2017, the case was removed to this court by defendant Lockheed Martin Corporation ("Lockheed



1
  Honeywell International, Inc. is the successor in interest to Allied Signal, Inc., the successor in
interest to the Bendix Corporation. (D.I. 152 at 1)
2
  Honeywell's opening brief in support of its motion for summary judgment is D.I. 152,
plaintiffs answering brief is D.I. 163, and Honeywell's reply brief is D.I. 172.
Martin") pursuant to 28 U.S.C. § 1442(a), the federal officer removal statute. 3 (D.I. 1) Mr.

Dove passed away on May 17, 2017. (D.I. 54) His daughters, Elizabeth Alice Dove ("Ms.

Dove") and Roxane Audrey Huey ("Ms. Huey") were named as personal representatives of the

Estate of Gus Dove and substituted as plaintiffs in this matter. (D.I. 62) Ms. Huey has since

passed away and was removed as a personal representative and plaintiff on September 12, 2018.

(D.I. 163 at 1; D.I. 129) On October 30, 2018, Honeywell filed its pending motion for summary

judgment. (D.I. 151) Plaintiff filed her answering brief on November 13, 2018. (D.I. 163) The

court heard oral argument on Honeywell's pending motion for summary judgment on January

14,2019.

                B. Facts

                      i. Mr. Dove's Alleged Exposure History

        Plaintiff alleges that Mr. Dove developed lung cancer and other asbestos-related diseases,

causing "extensive mental anguish, pain and suffering, medical bills, physical impairment,

permanent disability, loss of earning capacity, loss of enjoyment of life, and loss of life." (D.I.

129 at ,i,i 17-18) Plaintiff contends that Mr. Dove was injured due to exposure to asbestos-

containing products that Honeywell mixed, mined, manufactured, distributed, sold, removed, or

installed. (Id. at ,i 15) Accordingly, plaintiff asserts claims for negligence, willful and wanton

conduct, strict liability, and conspiracy. (Id at ,i,i 20-96)

        Mr. Dove was deposed on April 6, 2017. (D.I. 28) Plaintiff did not produce any other

fact or product identification witnesses for deposition.



3
 The federal officer removal statute permits removal of a state court action to federal court
when, inter alia, such action is brought against "[t]he United States or an agency thereof or any
officer (or any person acting under that officer) of the United States or of any agency thereof,
sued in an official or individual capacity for any act under color of such office." 28 U.S.C. §
1442(a)(l).


                                                   2
       Mr. Dove served in the United States Air Force from 1951 to 1971. (D.I. 152, Ex.Bat

261: 10-14) He was enlisted in September 1951 and started his eight weeks of basic training at

Sampson Air Force Base. (Id. at 261:15-25) In November 1951, he transferred to Tyndall Air

Force Base and attended tech school to become a cook. (Id. at 262:19-25) Then, in March 1952,

Mr. Dove was stationed at Elmendorf Air Force Base, where he was an airman second class. (Id.

at 263:12-18) From April 1952 through April 1953, Mr. Dove was part of the early warning

station in Alaska, where he was an airman second class and cook. (Id. at 271:2-12; 272:1-5)

       From April 1953 through April 1958, Mr. Dove served at Moody Air Force Base, where

he entered as an airman second class, and finished as an airman first class. (Id. at 272:9-12;

272:16-19) Mr. Dove spent part of his time in "morale/welfare/recreation," where he had some

photo hobby duties and automotive work duties. (Id. at 273 :2-17) His automotive work was

"shade-tree mechanic work." (Id. at 210:20-24) From 1954 to 1956, he had approximately ten

customers for whom he performed automotive work. (Id. at 210:13-15; 212:12-15)

       After his five years of service at Moody Air Force Base, Mr. Dove was assigned to

Chanute Air Force Base, where he trained to be an aircraft hydraulic repairman from April 1958

through July 1958. (Id. at 275:18-25; 276:2-8; 276:22-277:3) While stationed there, he worked

on the B-52 for technical training. (Id. at 280: 18-281: 15) Mr. Dove continued his service in

Lockbourne Air Force Base from July 1958 through June 1961. (Id. at 298:20-25; 327:6-12)

When serving on Lockbourne Air Force Base, he changed brakes on many aircraft, including the

KC-97, B-47, T-33, and DC-3. (Id. at 304:10-13; 315:22-316:4; 321:9-15; 325:4-12) Mr. Dove

left Lockbourne Air Force Base in June 1961 and served on Forbes Air Force Base until May

1963. (Id. at 327:6-16; 331:7-23) On Forbes Air Force Base, he served as a staff sergeant,




                                                 3
where approximately half of his time was spent performing supervisory administrative tasks.

(Id. at 327:23-25; 328:22-25)

       Mr. Dove left Forbes Air Force Base in May 1963 for Karamursel, Turkey. (Id. at 331 :7-

332:2) He does not allege exposure to asbestos in Turkey. (Id. at 333:13-16) Following his

return from Turkey in December 1964, he reported to Dover Air Force Base in January 1965.

(Id. at 333:24-334:12) He served as a staff sergeant at Dover Air Force Base, performing both

administrative duties and general maintenance on the C-141A, C-141B, C-124, C-133, and DC-3

aircraft, until August 1968. (Id. at 334: 11-18; 335: 1-336: 17; 417: 1-21) Following his service at

Dover Air Force Base, Mr. Dove reported to Langley Air Force Base, where he entered as a staff

sergeant and finished as a tech sergeant. (Id. at 347:21-348:8) The majority of his work entailed

administrative duties, but he also performed some general maintenance on the C-130E and P-51.

(Id. at 349:16-350:1; 353:14-23; 354:4-14; 379:1-15) He remained at Langley Air Force Base

until he retired from the United States Air Force with an honorable discharge in September 1971.

(Id. at 347:21-348:4)

       Following his retirement from the United States Air Force, Mr. Dove was employed in

the civil service on Dover Air Force Base, where he worked from July 1972 through 1976. (Id.

at 382:16-19, 385:8-22) In 1979, he started working on the flight line, where he performed both

administrative duties and aircraft maintenance until his retirement in January 1995. (Id. at

387:18-388:3; 388:11-390:5)

                     ii. Plaintiff's Product Identification Testimony

       For the purposes of the pending motion, the plaintiffs alleged asbestos exposure through

automotive work is in issue. Mr. Dove testified that he performed "shade tree" automotive work,

primarily brake work, from 1954 to 1956 when he was stationed at Moody Air Force Base. (D.I.




                                                 4
152, Ex. A at 28:3-25; Ex.Bat 210:13-24) He performed automotive work in a shop that had

one opening, a door, which remained open while he worked. (Id., Ex.Bat 226:11-21) Mr. Dove

stated that he used Bendix brakes approximately ninety percent of the time, and Ford brakes

approximately ten percent of the time. (Id., Ex. A at 29:22-30:5) The Bendix brakes he used for

automotive work were drum brakes. (Id., Ex.Bat 230:11-13)

       At his video deposition, Mr. Dove testified that he performed approximately five brake

jobs per week for two years. (D.I. 152, Ex. A at 29:1-11) He also stated that he knew he was

working with Bendix brakes because the name was stamped in the lining and on the box. (D.I.

163, Ex. A at 33:11-15)

       Mr. Dove's discovery deposition followed his video deposition. In his discovery

deposition, Mr. Dove stated he had at least ten customers that he assisted with their automotive

work from 1954 to 1956. (D.I. 152, Ex.Bat 212:12-15) In addition, he stated he could not

recall the brand name, trade name, or manufacturer name of the brakes he installed in vehicles.

(Id. at 219:1-4) He could not describe the box that contained the brakes, except that "part of the

box was yellow." (Id. at 219:17-24) When asked ifhe could remember any markings on the

box, Mr. Dove testified that it said "Ford" across the box and had "Ford" stamped in the lining.

(Id. at 219:25-220:11) He stated that each of the ten vehicles he worked on during this

timeframe were Fords. (Id. at 220:18-21) He installed Bendix brakes on Dodge and Chevrolet

vehicles no more than ten times. (Id. at 227:3-18; 230:6-10) Mr. Dove testified that the ten

times he installed Bendix brakes from 1954-1956 were the only times he installed Bendix brakes

in his lifetime. (Id. at 235:7-12) He recounted that the cleanup of the old drum from the old

brake took him approximately eight hours for all four tires, or approximately two hours per tire.

(Id. at 233:6-15) Before installing the new brake, he used sandpaper or a wire brush for about




                                                 5
fifteen minutes to smooth down each brake. (Id. at 234:6-12; 234:22-235:6) Mr. Dove noted

that it took him approximately fifteen minutes to install a new brake on each wheel. (Id. at

233:16-22)

       III.    LEGAL STANDARD

               A. Summary Judgment

       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). Material facts are those that could affect the outcome of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (citing Anderson v. Liberty Lobby, Inc., 4 77 U.S. 242, 248 (1986); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986)).

       The moving party bears the initial burden of proving the absence of a genuinely disputed

material fact. See Celotex, 477 U.S. at 321. The burden then shifts to the non-movant to

demonstrate the existence of a genuine issue for trial, and the court must view the evidence in the

light most favorable to the non-moving party. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574,587 (1986); Williams v. Borough of West Chester, Pa., 891 F.2d 458,

460-61 (3d Cir. 1989); Scott v. Harris, 550 U.S. 372, 380 (2007). An assertion of whether or not

a fact is genuinely disputed must be supported either by citing to "particular parts of materials in

the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials," or by "showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce




                                                  6
admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(l)(A) & (B). To defeat a motion

for summary judgment, the nonmoving party must "do more than simply show that there is some

metaphysical doubt as to the material facts." Matsushita, 475 U.S. at 586. The "mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment;" rather, there must be enough evidence to enable a

jury to reasonably find for the non-moving party on the issue. See Anderson, 477 U.S. at 247-49.

"If the evidence is merely colorable, or is not significantly probative, summary judgment may be

granted." Id at 249-50 (internal citations omitted); see also Celotex, 477 U.S. at 322. If the non-

movant fails to make a sufficient showing on an essential element of its case on which it bears

the burden of proof, then the movant is entitled to judgment as a matter oflaw. See Celotex, 477

U.S. at 322.

        If a party fails to address another party's assertion of fact, the court may consider the fact

undisputed, or grant summary judgment if the facts show that the movant is entitled to it. Fed. R.

Civ. P. 56(e)(2)-(3). 4


4
 This section was added to Rule 56 to overcome cases in the Third Circuit that impaired the
utility of the summary judgment device:

                A typical case is as follows: A party supports his motion for
                summary judgment by affidavits or other evidentiary matter
                sufficient to show that there is no genuine issue as to a material
                fact. The adverse party, in opposing the motion, does not produce
                any evidentiary matter, or produces some but not enough to
                establish that there is a genuine issue for trial. Instead, the adverse
                party rests on averments of his pleadings which on their face
                present an issue.

Fed. R. Civ. P. 56(e) advisory committee's note. Before the amendment, the Third Circuit would
have denied summary judgment if the averments were "well-pleaded," and not conclusory. Id.
However, the Advisory Committee noted that summary judgment is meant to pierce the
pleadings and to assess proof to see whether there is a genuine need for trial. Id. Accordingly,
the pre-amendment Third Circuit precedent was incompatible with the basic purpose of the rule.
Id. The amendment recognizes that, "despite the best efforts of counsel to make his pleadings


                                                   7
               B. Delaware Law

       The parties do not dispute that Delaware law applies to all claims. (D.I. 114) Under

Delaware law, a plaintiff asserting a claim for asbestos-related injuries must introduce evidence

showing a product nexus between his exposure to a defendant's product and his asbestos-related

injuries. Cain v. Green Tweed & Co., 832 A.2d 737, 741 (Del. 2003) (citing In re Asbestos

Litig., 509 A.2d 1116, 1117 (Del. Super. Ct. 1986), aff'd sub nom. Nicolet, Inc. v. Nutt, 525 A.2d

146 (Del. 1987)).

       Delaware courts have not followed the "frequency, proximity, and regularity" test, 5 first

set forth in Lohrmann v. Pittsburgh Corning Corp., 782 F .2d 1156 (4th Cir. 1986), which has

been adopted as the test in numerous jurisdictions. Happel v. Anchor Packing Co., 2010 WL

7699063, at * 1 (E.D. Pa. Oct. 14, 2010). Delaware courts require a plaintiff show that he was in

proximity to the product at the time it was being used. Nutt v. A. C. & S. Co., 517 A.2d 690, 692

(Del. Super Ct. 1986). Plaintiff must show "that the asbestos product was used in an area where

the plaintiff frequented, walked by, or worked adjacent to, with the result that fibers emanating

from the use of the product would have been present in the area where the plaintiff worked."

Cain, 832 A.2d at 741. This standard "requires plaintiff[to] show 'some evidence' of both

'daily and continuous proximity' to defendant's product for more than a de minimis period of

time." In re: Asbestos Litig., 2017 WL 237617, at *2 (Del. Super. Ct. Jan. 17, 2017)

("Hastings"). "Implicit within this product nexus standard is the requirement that the particular



accurate, they may be overwhelmingly contradicted by the proof available to his adversary." Id.
The amendment, however, was not designed to affect the ordinary standard applicable to
summary judgment. Id.
5
  The court, in Lohrmann, stated that to support a reasonable inference of substantial causation
from circumstantial evidence, there must be evidence of exposure to a specific product on a
regular basis over some extended period of time in proximity to where the plaintiff actually
worked. Lohrmann, 782 F.2d at 1162-63.


                                                 8
defendant's product to which the plaintiff alleges exposure must be susceptible to releasing

fibers which are capable of ingestion or respiration into the plaintiffs body." In re Asbestos

Litig., 2007 WL 1651968, at * 19 (Del. Super. Ct. May 31, 2007), as corrected (June 25, 2007)

(quoting Merganthaler v. Asbestos Corp. ofAmerica, 1988 WL 116405, at * 1-2 (Del. Super. Ct.

Oct. 25, 1988)).

       This standard, known as the "product nexus standard," is meant to ensure that the

plaintiff presents "a factual connection in space and time between a particular plaintiff and a

particular defendant's product." Id. (quoting Merganthaler, 1988 WL 116405, at *1-2)

"Delaware courts have held that a plaintiff can survive summary judgment if there is testimony

that asbestos-containing products were used at a worksite during the time plaintiff was employed

there." Happel, 2010 WL 7699063, at *1. However, it is insufficient to overcome summary

judgment if the "time and place" testimony is based on speculation or conjecture. Id. (citing In

re Asbestos Litig., 509 A.2d at 1117-18).

       IV.     DISCUSSION

               A. Negligence Claim - Mr. Dove's Exposure to a Bendix Asbestos-
                  Containing Product

                     i. Bendix Aircraft Brakes

       Honeywell argues that it did not manufacture, supply, sell, or distribute brakes for the C-

141A, C-130E, C-5A, C-5B, B-47, C-124, or KC-97. (D.I. 152 at 8-10) Honeywell admits that

it manufactured brakes for the B-52, but asserts that these linings were cerametallic and did not

contain asbestos. (Id. at 10) (citing D.I. 152, Ex. C) Plaintiff does not contest Honeywell's

assertions regarding Bendix aircraft brakes in its opposition brief. (See D.I. 163) During oral

argument, plaintiff noted that she would stipulate to no asbestos exposure from Bendix aircraft

brakes. (1/14/19 Tr. at 5:7-11) Therefore, the court need not address plaintiffs allegations of



                                                 9
exposure arising from defendant's aircraft brakes, which are dismissed by agreement of the

parties.

                        ii. Bendix Automotive Brakes

           The court recommends granting Honeywell's motion for summary judgment with respect

to Honeywell's liability for plaintiffs injuries allegedly caused by asbestos-containing Bendix

automotive brakes. Plaintiff claims that Honeywell supplied asbestos-containing brakes, and that

Mr. Dove was exposed to this asbestos when he performed automotive work while stationed at

Moody Air Force Base. (DJ. 129 at ,i 14; D.I. 163 at 2-3) Plaintiff further claims that Bendix

drum brakes contained asbestos until at least 1983. (D.I. 163 at 5-6; Ex.Cat 52:10-14) Mr.

Dove was deposed on two separate instances on April 6, 2017. (See, e.g., D.I. 152, Ex. A; Ex. B)

Mr. Dove's description of the frequency of his automotive brake work differs between his video

deposition testimony and his discovery deposition testimony.

           In Mr. Dove's video deposition, he testified:

           Q:     Okay. And on average over those two years, how many brake jobs were
                  you doing-
           A:     I'd say ten.
           Q:     -per week?
                  Just let me finish the question before you answer, please.
                  Were you doing ten brake jobs per week over those two years, on average?
           A:     Oh, average. I'd save five, at least, average.

(D.I. 152, Ex. A at 29:1-10) In his discovery deposition, Mr. Dove testified:

           Q:     Okay. Do you recall the amount of times during this two-year time period
                  customers handed you Bendix brakes to install?
           A:     I'd say the whole time it wasn't over 10.
           Q:     Okay. And the 10 Bendix brake installations were drum brakes; correct?
           A:     Yeah.

           Q:     The 10 times that you described installing Bendix brakes during this two-
                  year time period, am I correct that that's the total amount of the times that
                  you've worked with Bendix brakes during your lifetime?
           A:     Yeah.



                                                    10
(D.I. 152, Ex.Bat 230:6-13; 235:7-12) Plaintiff contends that "based on the Video Deposition

testimony, Mr. Dove worked with Bendix brakes over 400 times over a two year period; and

based on the Discovery Deposition testimony[,] Mr. Dove worked with Bendix brakes 10 times

for 30 hours over a two year period." (D.I. 163 at 6) Honeywell argues that the Bendix exposure

calculation of 400 times is the product of plaintiff's counsel's argument and is not supported by

the record, having been elicited through improper leading questions .. (D.I. 152 at 13-15; D.I.

172 at 2-3) Plaintiff's counsel does not dispute that the calculation was his work product and is

not a figure that appears in plaintiff's testimony. (1/14/19 Tr. at 16:4-10)

       "While courts are required to draw every reasonable inference in favor of the party

opposing summary judgment, they are not permitted to stack inference upon inference to

preserve an issue for the jury." Leonard v. Stemtech Health Sciences, Inc., C.A. No. 08-067-

LPS-CJB, 2011 WL 6046701, at *8 (D. Del. Dec. 5, 2011) (quoting Gregg v. Ohio Dep 't of

Youth Servs., 661 F. Supp. 2d 842, 859 (S.D. Ohio 2009)). Inferences must be supported by

facts in the record, not by "speculation or conjecture." Id. (quoting Miles v. Jones, 2010 WL

5574324, at *7 (S.D. Fla. Nov. 22, 2010)). Here, plaintiff asks the court to support the inference

that Mr. Dove worked with Bendix brakes approximately four hundred times, which is

speculation based on his attorney's argument. (D.I. 163 at 5-6) Unlike the line of questioning at

issue in Hastings, the questioning here is not merely "a clarification offered by counsel," but

rather a "suggestive question[]." Hastings, 2017 WL 237617, at *2. Therefore, the issue before

the court is whether plaintiff's alleged exposure to asbestos containing Bendix automotive brakes

ten times during his work history is sufficient to create a factual issue concerning defendant's

negligence and the proximate cause of plaintiff's injuries.




                                                 11
       Delaware law has rejected the "frequency, regularity, proximity" test outlined in

Lohrmann and, instead, a plaintiff is required to "proffer some evidence that not only was a

particular defendant's asbestos containing product present at the job site, but also that the

plaintiff was in proximity to that product at the time it was being used." Hastings, 2017 WL

237617, at *2 (quoting Nutt, 517 A.2d at 692). The Delaware standard "requires plaintiff [to]

show 'some evidence' of both 'daily and continuous proximity' to defendant's product for more

than a de minimis period of time." Id (citing Collins v. Ashland, Inc., 2009 WL 81297 (Del.

Super. Ct. Jan. 6, 2009)). Plaintiff asserts that even if the court accepts that Mr. Dove performed

only ten brake replacements over a period of two years, he still performed a significant amount

of work on brakes in that time. 6 (D.I. 163 at 5-6) Honeywell, on the other hand, contends that

Mr. Dove's exposure to Bendix brakes was de minimis. (D.I. 152 at 15)

       Delaware courts have recognized that working with a specific manufacturer's product

approximately six to nine times over the course of twenty years was de minimis and could not

survive summary judgment. (D.I. 152, Ex. D at 29:4-19) (transcript of motion hearing for In re:

Asbestos Litig., Del. Super. Ct., July 12, 2018 ("Reed"), in which Judge Wharton granted

summary judgment because exposure did not exceed Delaware's de minimis standard) 7

Honeywell also cites In re Asbestos Litig., 2011 WL 6058302 (Del. Super. Ct. Nov. 16, 2011)

("Gordon") to support its assertion that Mr. Dove was exposed to its product for a de minimis




6
  Plaintiff urges the court to consider Mr. Dove's exposure within the span of the two years that
he worked on automobiles on Moody Air Force Base, to the exclusion of other sources of alleged
exposure over his lifetime, but the plaintiff has not supported this position with any citations to
authority.
7
  Plaintiff cites to In re Hickman v. A. W Chesterton Co. (In re Asbestos Litig.), 2017 WL
4415744 (D. Del. Oct. 2, 2017) to support its argument that the court should deny Honeywell's
motion for summary judgment. However, Hickman was decided before Reed, which analyzes
Delaware's de minimis standard that is at issue in the present matter.


                                                 12
amount of time. 8 Although the court in Gordon applied Kansas law, the court analyzed and

applied the de minimis standard to a plaintiff who interacted with the defendant's product

approximately fifty times for one hour each for over forty-seven years. Gordon, 2011 WL

6058302, at * 1-2. The court found there was insufficient evidence of frequent or regular

exposure to asbestos, summarizing that "[ o]ver the course of a lifetime, this averages out to a

little over an hour per year that Gordon spent replacing automotive gaskets." Id at *3.

       Mr. Dove's exposure similarly does not meet the presence and proximity requirements

under Delaware's product nexus standard. Mr. Dove claims exposure to Bendix brakes 10 times

over the course of his forty-four year work history. Like the plaintiffs' exposures in Reed and

Gordon, such exposure does not exceed Delaware's de minimis standard and the court

recommends granting Honeywell's motion for summary judgment with respect to plaintiffs

negligence claim.

               B. Punitive Damages Claim

       The court recommends granting summary judgment with respect to plaintiffs punitive

damages claim. In Count IV of the Second Amended Complaint, plaintiff alleges that

Honeywell acted "willfully and wantonly for their own economic gain and with reckless

indifference to the health and safety of [Mr. Dove] and others similarly situated." (D.I. 129 at~

26)

       Punitive damages are limited to situations where "a defendant's conduct is 'outrageous,'

owing to 'gross negligence,' 'willful, wanton, and reckless indifference for the rights of others,'

or behavior even more deplorable." Exxon Shipping Co. v. Baker, 554 U.S. 471,493 (2008)



8
 Delaware has not defined its de minimis standard and Judge Wharton also considered Gordon
when analyzing de minimis exposure to an asbestos-containing product under Delaware law in
Reed. (D.I. 152, Ex. D)


                                                 13
(internal citations omitted). "Punitive damages are not intended to compensate the plaintiff for a

loss suffered, but instead are 'imposed for purposes ofretribution and deterrence."' In re

Asbestos Prod. Liab. Litig. (No. VI), 2014 WL 3353044, at *11 (E.D. Pa. July 9, 2014) (quoting

State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408,416 (2003)).

       In support of her claim, plaintiff cites to Bendix's introduction of dust ventilation

systems, respirators, and dust masks to protect its employees from asbestos inhalation in 1944.

(D.I. 163 at 7; Ex.Fat 59:14-20; 60:3-10) Additionally, plaintiff cites a letter from Bendix

Products Corporation to Dr. Lanza in November 1932 that references four individuals' x-rays

and recent exposure to silicosis. (Id. at 6-7; Ex. E) Plaintiff notes that Bendix did not place

consumer warnings on its friction materials until 1973. (Id. at 7; Ex.Fat 31:8-11) However,

plaintiff's examples fall short of demonstrating that Honeywell knew or should have known

about asbestos hazards at the time period in issue yet continued to sell products without

warnings, in reckless disregard of the consequences. See Relyea v. Borg Warner Corp., 2014

WL 6736781, at *1 n.1 (E.D. Pa. Oct. 1, 2014); In re Asbestos Litig., C.A. No. 15-395-GMS-

SRF, 2017 WL 3592451, at *8 (D. Del. Aug. 21, 2017). Therefore, the court recommends

granting Honeywell's motion for summary judgment with respect to plaintiff's demand for

punitive damages.

               C. Strict Liability

       The court recommends granting Honeywell's motion for summary judgment with respect

to plaintiff's strict liability claim. Since the Delaware Supreme Court's decision in Cline v.

Prowler Indus. of Maryland, Inc., 418 A.2d 968 (Del. 1980), Delaware courts have refused to

extend strict liability to cases involving the sale of a product even where it is alleged that the

product is inherently dangerous. See Bell v. Celotex Corp., 1988 WL 7623 (Del. Super. Ct. Jan.




                                                  14
19, 1988); Hammond by Hammondv. Colt Indus. Operating Corp., 565 A.2d 558 (Del. Super.

Ct. 1989). In Bell, the court refused to apply a strict liability action because it found that the sale

of asbestos products was not an abnormally dangerous activity, and that Delaware cases reject

the concept of strict liability in the realm of sales. Bell, 1988 WL 7623, at *3; see also Johnson

v. Hockessin Tractor, Inc., 420 A.2d 154 (Del. 1980) ("The doctrine of strict tort liability has

been pre-empted in this State in sales cases by the General Assembly's adoption of the Uniform

Commercial Code."). Moreover, the motion for summary judgment on the strict liability claim is

unopposed, as plaintiff failed to respond with any arguments or citations to authority to allow the

claim to survive summary judgment. (See D.I. 163; 1/14/19 Tr. at 20:24-21:3) Therefore, the

court recommends granting Honeywell's motion for summary judgment as to plaintiffs strict

liability claim.

                   D. Conspiracy

        The court recommends granting Honeywell's motion for summary judgment with respect

to plaintiff's conspiracy claim. In Count XII of the Second Amended Complaint, plaintiff

alleges Honeywell, and other defendants, "agreed and conspired to commit fraudulent

misrepresentation and/or negligent misrepresentation among themselves and with other asbestos

manufacturers, distributors, and trade organizations, to injure the Plaintiff." (D.1. 129 at, 63)

"Civil conspiracy requires the combination of two or more persons for an unlawful purpose or

for the accomplishment of a lawful purpose by unlawful means, which conspiracy results in

damages." Nutt, 51 7 A.2d at 694 (internal citations omitted). In Nutt, the court ruled that a

conspiracy claim is stated if it is alleged that an asbestos company "agreed with other asbestos

companies to suppress knowledge of the dangers of asbestos; and pursuant to this conspiracy, the

companies intentionally marketed their asbestos products without effective warnings; and that




                                                  15
the plaintiffs were injured by such products of at least one of the conspirators." Nutt, 51 7 A.2d

at 695.

          Honeywell's motion for summary judgment as to the conspiracy claim is unopposed, as

plaintiff has failed to respond with any arguments or citations to authority to allow the claim to

survive summary judgment. (See D.I. 163; 1/14/19 Tr. at 20:24-21:3) Therefore, the court

recommends granting Honeywell's motion for summary judgment with respect to plaintiffs

conspiracy claim.




                                                 16
       V.      CONCLUSION

       For the foregoing reasons, the court recommends granting Honeywell's motion for

summary judgment. (C.A. No. 17-56, D.I. 151)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n. l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.


Dated: January2S-, 2019




                                                 17
